Citation Nr: 1456462	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  13-04 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service from January 1951 to July 1954.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In July 2010, the Veteran submitted a claim of entitlement to service connection for a disorder manifested by muscle stiffness and spasms.  While the RO undertook some action on the claim, such as sending requisite duty to assist letters in June 2011 and April 2012, no further action on the issue was taken.  The matter of entitlement to service connection for a disorder manifested by muscle stiffness and spasms is referred to the Agency of Original Jurisdiction (AOJ) for appropriate development and adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  The Veteran will be advised if further action is required.


REMAND

Service treatment records show that, in November 1952, he was treated for a chest wound and, in February 1953, he was treated for a wound on the right orbital region (neck) with no skull fracture.  The Board presumes that the Veteran's claimed head injury(ies) in service occurred.  38 U.S.C.A. § 1154(b). 

He has reported the onset of hearing loss, tinnitus and vertigo after service.  VA examiners have expressed either negative opinions, or an inability to provide opinions, with regard to whether the current disabilities are related to the in-service injuries.  These opinions and non-opinions were based in part on the lack of documentation of in-service injuries; but VA is required to presume the occurrence of the injuries.  The examination reports do not clearly report when the claimed disabilities had their onset and do not provide reasons why the claimed disabilities could not have had a delayed onset.

In a September 2010 statement, the Veteran reported treatment for vertigo from 1970 to 2000, including at Rockford Memorial Hospital, and at St. Anthony's Hospital, in Rockford, Illinois, in August 2009.  In another September 2010 statement, he said that an ear, nose, and throat (ENT) physician disagreed with the VA diagnosis (positional vertigo) and recommended follow up with an otologist.  He provided an address for Valley Ear, Nose and Throat Surgeons, Ltd.  In a November 2011 statement, the Veteran reported the onset of vertigo in the early 1980s.

VA is required to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A(b),(c) (West 2002 & Supp. 2013).  VA has not yet attempted to obtain the records identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all records regarding the Veteran's treatment for vertigo, hearing loss and tinnitus at the VAMC Hines since 1994.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

Ask the Veteran to complete authorizations for VA to obtain records of his private treatment by Valley Ear, Nose and Throat Surgeons, Ltd., in Phoenix, and at the Rockford Memorial Hospital and St. Anthony's Hospital, in Rockford, Illinois.

Tell the Veteran that if he does not provide the authorizations, he may obtain the records himself and submit them to VA.

If any requested records cannot be obtained, inform the Veteran what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on his claim.

2.  After obtaining all available records, afford the Veteran a new audiology examination to determine whether his current hearing loss and tinnitus are related to service.  The examiner should review the claims folder.

The examiner should presume that the reported head injuries occurred.

The examiner should also record the Veteran's reports of when the claimed hearing loss and tinnitus began.

The examiner should provide an opinion as to whether, at least as likely as not, the current hearing loss and tinnitus is the result of the reported injuries in combat during service.  These opinions should include consideration of whether hearing loss and tinnitus were delayed results of the in-service head injury.

3.  After obtaining all available records, schedule the Veteran for a VA examination by an otologist or neurologist to determine whether the current vertigo disorder is related to service.  The examiner should review the claims file.  The examiner should presume that the Veteran's claimed head injuries in service occurred.

a. Is it at least as likely as not (50 percent probability or more) that the Veteran's current vertigo disability had its onset in service, or is otherwise the result of a disease or injury in service (including the findings noted in the November 1952 and February 1953 service treatment records)? 

The examiner should record the reported dates when this disability began and provide reasons for each opinion that includes consideration of whether vertigo was a delayed result of the in-service head injuries. 
            
If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 
            
If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



